ACCEPTED
                                                                                        03-14-00108-CV
                                                                                               4867510
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                   4/13/2015 3:37:59 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK


                              NO. 03-14-00108-CV
                                                                      FILED IN
                                                               3rd COURT OF APPEALS
                                                                   AUSTIN, TEXAS
              IN THE THIRD COURT OF APPEALS OF               TEXAS
                                                               4/13/2015 3:37:59 PM
                                                                 JEFFREY D. KYLE
                                                                       Clerk
                               JANOS FARKAS,
                                  Appellant
                                        v.
                          SECOND CONGRESS, LTD
                                 Appellee


                  APPEAL FROM THE 261 51 DISTRICT COURT
                         TRAVIS COUNTY, TEXAS
                 TRIAL COURT CAUSE NO. D-1-GN-10-003632


                          AGREEMENT TO DISMISS



      Pursuant to TEX. R. APP. P. 42.1(a)(2) and 18.1(c), Appellant Janos Farkas

and Appellee Second Congress, Ltd. (collectively "Parties", individually "Party")

respectfully state:

1.   Appellant appealed a judgment entered in Cause No. D-1-GN-1 0-003632, in

     the 261 st District Court, Travis County, Texas on August 11, 2011

     ("underlying case"). The appeal was assigned Cause No. 03-11-00807-CV.

2.   The present appeal is from post-judgment proceedings (April3, 2013 Order as

     amended December 6, 2013 and December 9, 2013) concerning Cause No.

     D-1-GN-1 0-003632.


AGREEMENT TO DISMISS
3.   Appellant timely appealed the April 3, 2013 Order which was assigned

     Cause No. 03-13-00379-CV.

4.   This appellate Court issued a memorandum opinion on April 25, 2014 for

     Cause No. 03-11-00807-CV.       The memorandum opinion also dealt with

     appeals of post-judgment proceedings of the underlying case including Cause

     Nos. 03-13-00379-CV and 03-13-00388-CV.

5.   The memorandum opinion affinned the trial court with respect to the

     underlying case. The memorandum opinion dismissed Appellant's appeal of

     the April 3, 2013 Order in view of the December 6, 2013 and December 9,

     2013 orders.

6.   Prior to the Court's memorandum opinion, Appellant had also timely appealed

     the December 6, 2013 and December 9, 2013 orders.            The appeal was

     assigned Cause No. 03-14-00108-CV (i.e., the present proceeding).

7.   Appellant filed a motion for rehearing concerning the underlying case Cause

     No. 03-11-00807 on July 11,2014. No decision has been rendered by the

     Court on Appellant's motion for rehearing for the underlying case.

8.   No decision has been rendered by the Court in the present appeal of post-

     judgment proceedings concerning the underlying case.

9.   The Parties have since entered into a settlement agreement concerning the

     underlying case and related proceedings and seek to dismiss the cause.



AGREEMENT TO DISMISS                                                           2
10. The Parties request that costs be assessed against the Party that incurred them.

11. The Parties do not request that the mandate issue early.

         For these reasons and by agreement of the Parties as evidenced by the

signatures of their counsel below, the Parties request the Court grant an Order

dismissing the cause and taxing the costs of appeal against the party incurring

them. 1

                                                     Respectfully submitted,



Robert L. Kaminski                                    William D. Davis
SBN: 00784367                                         SBN: 00796444
SA VRICK    SCHUMANN      JOHNSON                     DAVIS & ASSOCIATES
MCGARR KAMINSKI & SHIRLEY, LLP                        P.O. Box 1093
The Overlook at Gaines Ranch                          Dripping Springs, TX 78620
4330 Gaines Ranch Loop, Suite 150                     (512) 858-9910 (TEL)
Austin, Texas 78735                                   (512) 858-2357 (FAX)
(512) 347-1604 (TEL)                                  bdavis@capita1-ip.com
(512) 347-1676 (FAX)
bob@ssjmlaw.com                                       Attorney for Appellant Janos Farkas

Attorney for Appellee Second
Congress, Ltd.




1
    Dismissal of related cause 03-11-00807 -CV is being sought by separate pleading/motion.


AGREEMENT TO DISMISS                                                                          3
                        CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of the foregoing has been served in
accordance with Tex. R. App. P. 9.5 and Local Rule 4 in the manner indicated
below on April 13, 2015:

Attorney for Appellee
Robert L. Kaminski (via e-serve)
SAVRICK SCHUMANN JOHNSON MCGARR KAMINSKI & SHIRLEY, LLP
The Overlook at Gaines Ranch
4330 Gaines Ranch Loop, Suite 150
Austin, Texas 78735

Receiver
Thomas L. Kolker (via e-serve)
GREENSTEIN & KOLKER
1006 E. Cesar Chavez St.
Austin, Texas 78702



                                           William D. Davis




AGREEMENT TO DISMISS                                                           4